           Case 1:21-cr-00346-BAH Document 6 Filed 05/07/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
                                                      MAGISTRATE NO. 21-MJ-366
           v.                                    :
                                                 :    VIOLATIONS:
 GLEN MITCHELL SIMON,                            :    18 U.S.C. § 1752(a)(1)
                                                 :    (Entering and Remaining in a Restricted
                         Defendant.              :    Building)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building or Grounds)
                                                      40 U.S.C. § 5104(e)(2)(D)
                                                      (Disorderly Conduct in
                                                      a Capitol Building)
                                                      40 U.S.C. § 5104(e)(2)(G)
                                                      (Parading, Demonstrating, or Picketing in
                                                      a Capitol Building)


                                    INFORMATION

       The United States Attorney charges that at all relevant times:

                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, GLEN MITCHELL SIMON

knowingly entered and remained in the United States Capitol, a restricted building, without lawful

authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))


                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, GLEN MITCHELL SIMON

did knowingly, and with intent to impede and disrupt the orderly conduct of Government business

and official functions, engage in disorderly and disruptive conduct in and within such proximity
            Case 1:21-cr-00346-BAH Document 6 Filed 05/07/21 Page 2 of 3




to, a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted

area within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the

orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))



                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, GLEN MITCHELL SIMON

willfully and knowingly engaged in disorderly and disruptive conduct within the United States

Capitol Grounds and in any of the Capitol Buildings with the intent to impede, disrupt, and disturb

the orderly conduct of a session of Congress and either House of Congress, and the orderly conduct

in that building of a hearing before or any deliberation of, a committee of Congress or either House

of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States
       Code, Section 5104(e)(2)(D))


                                         COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, GLEN MITCHELL SIMON

willfully and knowingly paraded, demonstrated, and picketed in any United States Capitol

Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))




                                                 2
Case 1:21-cr-00346-BAH Document 6 Filed 05/07/21 Page 3 of 3




                                 Respectfully submitted,

                                 Channing D. Phillips
                                 Acting United States Attorney
                                 D.C. Bar No. 415793


                           By:                   /s/ Amy E. Larson
                                 Amy E. Larson
                                 Assistant United States Attorney
                                 N.Y. Bar No. 4108221
                                 555 4th Street, N.W.
                                 Washington, D.C. 20530
                                 (202) 252-7863
                                 Amy.larson2@usdoj.gov




                             3
